Citation Nr: 1100012	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-09 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, type 
II.

4.  Entitlement to service connection for hypertension, including 
as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral neuropathy, 
including as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for a bilateral knee 
disability, including as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for a bilateral eye 
disability, including as secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for arthritis, inclusive of 
skeleton arthritis, including as secondary to diabetes mellitus, 
type II.

9.  Entitlement to service connection for a lower back 
disability, including as secondary to arthritis.

10.  Entitlement to service connection for cold weather injury of 
the upper extremities.

11.  Entitlement to service connection for cold weather injury of 
the lower extremities.

12.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2006 rating decision of a special processing unit 
("Tiger Team") at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

As support for his claims, and because of his actual state of 
residence, the Veteran testified at a hearing at the RO in 
Houston, Texas, in August 2010 before the undersigned Veterans 
Law Judge of the Board (Travel Board hearing).

In this decision, the Board is deciding the Veteran's tinnitus 
and cold weather injury claims, including, regarding the latter, 
in terms of the extent this alleged trauma affects both his upper 
and lower extremities.  Regrettably, though, the Board must 
remand his remaining claims for further development.  The remand 
of these other claims to the RO will be via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.   There is probative, i.e., competent and credible, medical 
and other evidence of record indicating the Veteran's tinnitus is 
as likely as not related to his military service - particularly 
to exposure to excessive noise (acoustic trauma).

2.  However, the probative medical and other evidence of record 
does not indicate he has had any residuals of cold weather injury 
involving either his upper or lower extremities since filing 
these claims.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's 
tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).

2.  But he does not have cold weather injury residuals involving 
either his upper or lower extremities due to disease or injury 
incurred in or aggravated by his service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, 
by way of a letters dated in July and October 2005, the RO 
advised the Veteran of the evidence needed to substantiate his 
claims and explained what evidence VA was obligated to obtain or 
to assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For claims, as 
here, pending before VA on or after May 30, 2008, 38 C.F.R. § 
3.159 was amended to eliminate the requirement that VA also 
request that he submit any evidence in his possession that might 
substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).  
Consider, as well, the RO issued those July and October 2005 VCAA 
notice letters prior to initially adjudicating the Veteran's 
claims in February 2006, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).

It equally deserves mentioning that a more recent June 2006 
letter also informed the Veteran of the downstream disability 
rating and effective date elements of his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  And since 
providing that additional VCAA notice in June 2006, the RO has 
gone back and readjudicated his claim in a statement of the case 
(SOC) issued in March 2007 and a supplemental statement of the 
case (SSOC) issued in March 2009, including considering any 
additional evidence received in response to that additional 
notice.  This is important to point out because if, as here, the 
notice provided prior to the initial adjudication of the claim 
was inadequate or incomplete, this timing error can be 
effectively "cured" by providing any necessary VCAA notice and 
then going back and readjudicating the claim - such as in a SOC 
or SSOC, such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to participate 
effectively in the adjudication of his claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.



A medical examination has not been performed or medical opinion 
obtained with respect to the Veteran's cold weather injury 
claims.  However, the Board finds that the evidence, which 
reveals he did not have complaints (e.g., relevant symptoms) 
regarding these claimed disabilities during service, or a 
relevant diagnosis, and no suggestion of an association between 
these conditions and his military service, even if he establishes 
he has current disability, warrants concluding that a remand for 
an examination and/or opinion is not necessary to decide these 
claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Here, though, simply stated, the standards of 
McLendon are not met with respect to these claims.

The Board has additionally considered the decision in Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  However, the outcome 
of these claims hinges on what occurred, or more precisely what 
did not occur, during the Veteran's military service, and what 
has been shown or established during the many years since his 
discharge, including since filing these claims.  In the absence 
of evidence of a relevant in-service disease or injury, 
confirmation of current disability, or suggestion of an 
association of the current disability with the disease or injury 
in service, referral of these claims to obtain an examination 
and/or medical nexus opinion as to the etiology of any of these 
alleged disabilities would, in essence, place the examining 
physician in the role of fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion providing a 
nexus, i.e., link between any of these claimed disabilities and 
the Veteran's military service necessarily would be based solely 
on his uncorroborated assertions regarding what supposedly 
occurred in service.  Where the Board makes a finding that lay 
evidence regarding an in-service event or injury is not credible, 
a VA examination is not required.  See Bardwell v. Shinseki, 24 
Vet. App. 36 (2010).  VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, the 
supporting evidence of record consists only of unsubstantiated 
lay allegations, both in terms of establishing current disability 
and establishing the required association between this current 
disability and service - including in this particular instance 
trauma in service like cold weather injury.  See Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Duenas v. Principi, 18 
Vet. App. 512, 519 (2004).

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records 
(SPRs), private treatment records and VA medical records.  
Therefore, as there is no indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

The mere fact that the Board is granting the claim for tinnitus 
negates the need to discuss whether there has been compliance 
with these notice and duty to assist provisions as they relate to 
this claim.  The Veteran is receiving the requested benefit, 
regardless.  See 38 C.F.R. § 20.1102 (harmless error).

II.  The Veteran's Claims for Service Connection 

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in- 
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service. 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997). Establishing continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) is an alternative method of satisfying the second and 
third Shedden requirements. 
See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence to 
the effect that the claim is plausible; lay assertions regarding 
this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  


A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When, for example, a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there 
can be no valid claim).

To this end, the Veteran has submitted a September 2004 private 
audiologist's report listing a diagnosis of tinnitus.  So there 
is competent medical evidence indicating he currently has this 
claimed disability.  But tinnitus, by its very nature, is an 
inherently subjective condition characterized by "a noise in the 
ear, such as ringing, buzzing, roaring, or clicking."  Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994).  So even as 
a layman, the Veteran is competent to assert he not only 
currently has tinnitus, but also that he has experienced it since 
his military service.  See 38 C.F.R. § 3.159(a)(2).  However, his 
lay testimony concerning this also must be credible in order to 
ultimately have probative value.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006) (recognizing lay evidence as 
potentially competent to support presence of disability, both 
during service and since, even where not corroborated by 
contemporaneous medical evidence such as treatment records, but 
also indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).  See also Rucker v. Brown, 10 
Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (indicating competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
ultimate probative value of the evidence).

So resolution of this claim turns on whether there is probative 
evidence linking the tinnitus to the Veteran's military service 
- and especially to repeated exposure to excessively loud noise 
(acoustic trauma), which he cites as the source of it.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Regarding this attribution of his tinnitus to acoustic trauma in 
service, see his August 2010 hearing testimony, the Veteran's 
service records confirm that his military occupational specialty 
(MOS) was auto mechanic.  This type of profession in service 
likely involved the type of noise exposure alleged, so there need 
only be competent and credible evidence indicating his tinnitus 
is a consequence.

Concerning this claimed cause and effect, the September 2004 
private audiologist's report indicates the Veteran's tinnitus is 
as likely as not secondary to his in-service noise exposure.  The 
report explains the Veteran reported intermittent bilateral 
tinnitus which began during service and that, while in service, 
he was exposed to excessive noise without hearing protection.  
This audiologist's report also acknowledges that, since service, 
the Veteran also has had exposure to excessive noise in his 
civilian workplace and recreational activities, but that he 
reported wearing hearing protection at all times in these other 
capacities to minimize the potential for any damage to his ears.  
He also has no family history of hearing loss and takes several 
prescription medications for various other illnesses.  On 
objective clinical examination, the video otoscopy revealed 
excessive cerumen (ear wax), bilaterally, but was otherwise 
within normal limits.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
clarified that the Board may not disregard a favorable medical 
opinion solely on the rationale that it was based on a history 
given by the Veteran.  Rather, as the Court explained further in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
Veteran's statements renders a medical report not credible only 
if the Board rejects the statements of the Veteran as lacking 
credibility.  Indeed, in Dalton v. Nicholson, 21 Vet. App. 23 
(2007), for essentially this same reason, the Court determined a 
VA compensation examination was inadequate where the examiner did 
not comment on the Veteran's report of in-service injury and, 
instead, relied on the absence of evidence in the Veteran's 
service treatment records to provide a negative opinion.



In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008), the Court discusses, in great detail, how to 
assess the probative weight of medical opinions and the value of 
reviewing the claims file.  The Court holds that claims file 
review, as it pertains to obtaining an overview of the claimant's 
medical history, is not a requirement for supporting medical 
opinions.  The Court added, "[i]t is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."

In the Nieves-Rodriguez decision, the Court vacated the Board's 
decision because the Board had dismissed one of the two favorable 
private medical opinions solely on the basis that the physician 
had not reviewed the claims folder, without an explanation of why 
that failure compromised the value of the medical opinion.  
By contrast, the Court held that, in rejecting the other private 
medical opinion, the Board had offered adequate reasons and bases 
for doing so (the doctor had overlooked pertinent reports 
regarding the Veteran's medical history), and thus, the Board's 
rejection was not based solely on the failure to completely 
review the claims file.

Turning back now to the facts of this particular case, the Board 
already has found the Veteran's military records confirm his 
assertions regarding his in-service noise exposure, even 
accepting that he has had additional noise exposure 
since service, albeit reportedly with the benefit of hearing 
protection.  So his statements and hearing testimony regarding 
the noise exposure in service are credible; however, they also 
are competent, and thus ultimately probative, because he is 
competent to report what occurred in service since testimony 
regarding first-hand knowledge of a factual matter is competent.  
See Washington v. Nicholson, 19 Vet. App. 363 (2005).

And so, the private audiologist's favorable opinion is not 
compromised by not reviewing the Veteran's claims file; nor is it 
further compromised by relying on the Veteran's statements 
regarding his in-service noise exposure.  Therefore, the Board 
finds the September 2004 audiology report to be thorough, well-
reasoned, and based on an objective clinical evaluation of the 
Veteran.  Hence, the findings expressed in the report have the 
proper foundation and predicate and, therefore, also are entitled 
to probative weight, especially since there is no evidence to the 
contrary.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. 
Brown, 5 Vet. App. 177 (1993).

An absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite or obvious etiology.  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Rather, there need only be an approximate balance of 
evidence for and against the claim on this determinative issue, 
which there certainly is in this particular instance, so the 
claim for service connection for tinnitus must be granted.  38 
C.F.R. § 3.102.

Residuals of Cold Weather Injury

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).  A "current disability" means a disability 
shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. 
App. 268 (1997).

Here, the Veteran asserts that, while in service, he was 
stationed in Germany and it was cold there, so he filed a claim 
for cold weather injury.  See the transcript of his August 2010 
hearing testimony.  But even if his service abroad in 
Germany involved exposure to cold or frigid weather, this is not 
necessarily tantamount to concluding he has any consequent 
disability.

The Veteran's service records confirm he served in Germany.  
However, his STRs do not mention any complaints of injuries 
relating to cold weather exposure, let alone mention any 
resultant disability.  



But of equal or even greater significance, there also is no 
current diagnosis reflecting any such prior injury.  Indeed, to 
the contrary, the medical evidence in this case, including that 
dated since his discharge from the military many years ago, does 
not contain any complaints relating to or a diagnosis of cold 
weather injury.  Moreover, when the bases of his claims were 
discussed during his August 2010 hearing, he replied, "Germany's 
a pretty cold country.  I just put it in, you know."  So even he 
did not offer any testimony regarding current symptoms relating 
to his claimed cold weather injury in service, just instead 
seemingly acknowledged that this claim is predicated entirely on 
the notion that he served in cold weather in Germany, not that he 
necessarily has any residual disability even accepting that he 
did.

Therefore, the Veteran has failed to satisfy this threshold 
preliminary evidentiary burden of establishing he has current 
disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the date 
of application, not for past disability).  See, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that 
the requirement of current disability is satisfied when the 
claimant has disability at the time the claim for VA disability 
compensation is filed or during the pendency of the claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).  
Absent proof he has this required current disability, the Board 
need not address the downstream question of whether this, for all 
intents and purposes, nonexistent disability is related to his 
military service - and especially to his exposure to cold or 
frigid weather while stationed in Germany.  See again Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

For these reasons and bases, the preponderance of the evidence is 
against the claims that are based on this specific trauma - in 
turn meaning there is no reasonable doubt to resolve in his 
favor, and that these claims accordingly must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

Service connection for tinnitus is granted.

However, service connection for residuals of cold weather injury, 
including involving the upper and lower extremities, is denied.


REMAND

As mentioned, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service-connection) claims, 
VA must provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) 
and 38 C.F.R. § 3.159(c)(4). 

And as also already alluded to, when determining whether a VA 
examination is required under 38 U.S.C.A. § 5103A(d)(2), the law 
requires competent evidence of a disability or symptoms of a 
disability, but does not require competent evidence of a nexus, 
only that the evidence indicates an association between the 
disability and service or another service-connected disability.  
See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Consequently, for the reasons and bases discussed below, the 
Board must remand the remaining claims.



Hearing Loss

Concerning claims for hearing loss, the threshold for normal 
hearing is from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  But according to VA standards, impaired 
hearing will only be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims he has bilateral hearing loss, which, like his 
tinnitus, he believes is related to the noise exposure he had in 
service versus during the years since at his civilian job or 
recreational activity.  And while he is competent, even as a 
layman, to say he has difficulty hearing, and even has since 
service, he is not competent to also proclaim that his hearing 
loss is sufficiently severe to meet the requirements of § 3.385 
to be considered an actual disability because this is a medical, 
not lay, determination.  See 38 C.F.R. § 3.159(a)(1) and (a)(2).

The Veteran has submitted a September 2004 report from a private 
audiologist, which, as mentioned, the Board used to grant his 
claim for tinnitus.  However, while this report includes an 
audiogram, it does not specify the puretone threshold 
measurements or averages in the type of graphical format 
described in § 3.385 (or 38 C.F.R. §§ 4.85 and 4.86) to permit 
the Board to determine whether they show hearing loss sufficient 
to be a disability for VA compensation purposes.  
The Board, itself, is not permitted to interpret the data in 
these reports.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
That said, the report indicates he had speech recognition scores 
of 92 and 96 percent, right and left ear, respectively; so this 
is competent medical evidence he has some degree of hearing loss 
in each ear - including especially in his right ear sufficient to 
constitute a disability by VA standards.  



But even assuming he has sufficient hearing loss, either in his 
right ear or both, there still has to also be competent evidence 
attributing this hearing loss to noise exposure during his 
military service, as opposed to intercurrent causes.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the Board must 
remand this claim for an examination and opinion.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 
38 C.F.R. § 3.159(c)(4).

Type II Diabetes Mellitus

The Veteran's post-service treatment records confirm he has 
received the required diagnosis of Type II Diabetes Mellitus.  So 
there is competent medical evidence of this claimed disability.  
See again Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  However, as mentioned, there still must be 
competent medical evidence of a relationship between this 
disability and his military service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran readily acknowledges that his diabetes was not 
diagnosed during his service or even within one year of his 
discharge, much less shown to be disabling to the minimally 
required degree of at least 10 percent, so it may not be presumed 
to have been incurred in service under 38 U.S.C.A. §§ 1101, 1112, 
1113 and 38 C.F.R. §§ 3.307 and 3.309(a).  He also is not 
alleging it is the result of exposure to toxic herbicides like 
the dioxin in Agent Orange, either in Vietnam or elsewhere, to 
otherwise warrant presuming it was incurred in service under the 
alternative provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e).

Instead, the Veteran asserts that, although his diabetes was not 
initially diagnosed until many years following service, he showed 
early signs of it even prior to entering service, and his pre-
existing condition was aggravated by his military service - 
specifically, by the type of food he was provided.  
See his August 2010 hearing testimony.

The report of the Veteran's May 1966 military induction 
examination includes the results of laboratory testing and 
indicates his glucose tolerance test was within normal limits, 
but there was "possible renal glycosuria."  Nevertheless, no 
actual diabetes was noted and he was found qualified for service.

Every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects 
noted at the time of the examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that the 
disease or injury existed before acceptance and enrollment and 
was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.

A pre-existing injury or disease will be considered to have been 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition itself, as contrasted 
with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).



In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable 
evidence both that the disease or injury in question existed 
prior to service and that it was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  This holding replaced the previous 
standard under 38 C.F.R. § 3.304(b), which had required that if a 
condition was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the burden 
then shifted to the claimant to show that the condition increased 
in severity during service.

If, on the other hand, a condition is noted upon entry into 
service, the Veteran cannot bring a claim for service connection 
for that disability, but he may bring a claim for service-
connected aggravation of that disability.  In that case, § 1153 
applies and the burden falls on him, not VA, to establish 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court 
held that the presumption of aggravation does not attach even 
where the pre-existing disability has been medically or 
surgically treated during service and the usual effects of 
treatment have ameliorated disability so that it is no more 
disabling than it was at entry into service.

That said, the report of the Veteran's November 1968 military 
separation exam notes a history of sugar or albumin in his urine; 
the results of laboratory tests reportedly had revealed light to 
moderate sugar in his urine, but a glucose tolerance test was 
negative, and it was concluded the sugar in his urine was 
probably due to renal glycosuria.

While the Veteran admittedly was not diagnosed with diabetes 
until after service, the fact remains that relevant symptoms were 
noted upon his entering and leaving service.  And, furthermore, 
his military examiners did not rule out diabetes.  


Rather, while noting symptoms potentially relevant to diabetes, 
they couched their assessments in equivocal terms as symptoms 
possibly or probably instead attributable to renal glycosuria.  
Furthermore, while laboratory tests were performed when the 
Veteran was inducted and again in anticipation of his separation 
from service, there is no opinion of record interpreting these 
test results in terms of whether they indicate early-state or 
prodromal diabetes and whether there was a chronic or permanent 
worsening in any pre-existing condition beyond its natural 
progression while he was in service.  So medical comment and 
opinion are additionally needed concerning these possibilities.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d); and 38 C.F.R. § 3.159(c)(4).

Hypertension, Peripheral Neuropathy, Arthritis, 
Bilateral Knee Disability, Low Back Disability, Bilateral Eye 
Disability

The Veteran's treatment records show he has been diagnosed with 
hypertension.  He also has complained of and received treatment 
for symptoms relevant to peripheral neuropathy - including 
complaints of numbness and weakness in his extremities.  As well, 
he has been diagnosed with degenerative joint disease (arthritis) 
and has complained of and received treatment for joint pain, 
presumably related to his claimed bilateral knee disability.  
Other records also show he has complained of and received 
treatment for low back pain and has received treatment for 
defective vision and suspected glaucoma.  So there is competent 
medical evidence concerning each of these claimed disabilities.  
See again Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  However, there must still be a 
relationship between each disability and his military service in 
order for him to establish his entitlement to service connection.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).



Concerning this, the Veteran claims his hypertension, peripheral 
neuropathy, arthritis, and bilateral eye disability 
(retinopathy?) are secondary to his Type II Diabetes Mellitus, in 
other words, complications of it.  He further asserts his low 
back disability is secondary to his arthritis, and his bilateral 
knee disability secondary to his low back disability.  See his 
April 2007 VA Form 9.  So he has posited a chain link of 
causation between these disabilities, his diabetes, and in turn 
his military service.

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis. See 38 C.F.R. 
§ 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In order to establish entitlement to service connection 
on this secondary basis, there must be:  (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus (i.e., 
link) between the service- connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); 
McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. 
App. 148, 158 (1998).

And so, as these other claims are inextricably intertwined with 
the diabetes claim, they also have to be remanded.  See, e.g., 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating 
issues are "inextricably intertwined" when they are so closely 
tied together that a final decision concerning one or more of the 
claims cannot be rendered until a decision on another.  These 
types of claims should be considered concurrently to avoid 
piecemeal adjudication of claims with common parameters). See 
also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith 
(Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where 
the facts underlying separate claims are "intimately connected," 
the interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together).

That said, the Board also sees the Veteran's STRs show he 
received treatment during service for eye-related symptoms.  His 
STRs show that, in December 1966, he received treatment for 
conjunctivitis and a left eye injury and that, in January 1967, 
he received treatment for a foreign body in his right eye and was 
found to have conjunctivitis of both eyes.

So additional medical comment is also needed concerning whether 
he has any current eye disability related to those symptoms, 
treatment and diagnosis he received in service.  See Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating that, 
when determining whether a Veteran is entitled to 
service connection, all potential theories of entitlement - 
direct, presumptive and secondary, must be considered).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

TDIU

A TDIU may be assigned where the schedular rating is less than 
total when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is not currently service connected for any 
disabilities.  But should the RO determine he is entitled to 
service connection for any of his claimed disabilities, his claim 
for a TDIU is inextricably intertwined with that determination 
and, thus, should be decided after that determination is made.  
See again Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for VA compensation 
examinations to assess the nature and 
etiology of his claimed hearing loss and Type 
II Diabetes Mellitus.



a) with respect to the claimed hearing loss, 
have the examiner assess the Veteran's 
hearing acuity by specifically measuring 
puretone thresholds and speech recognition 
scores in accordance with 38 C.F.R. § 3.385 
to determine whether the Veteran has 
sufficient hearing loss to be considered an 
actual disability by VA standards.

If it is confirmed the Veteran does, then the 
examiner should indicate the likelihood (very 
likely, as likely as not, or unlikely) this 
current hearing loss disability 
(whether affecting the right ear, left, or 
both) is attributable to the Veteran's 
military service - particularly to his 
confirmed in-service noise exposure 
associated with vehicle repair versus any 
additional noise exposure since service in 
his civilian job or recreational activities.

b) with respect to the claimed Type II 
Diabetes Mellitus, have the examiner indicate 
whether there is clear and unmistakable 
evidence the Veteran had diabetes 
(or at least associated symptoms) when 
entering service and, if so, whether there 
also is clear and unmistakable evidence this 
pre-existing condition was not made 
chronically worse beyond its natural 
progression during or by his service.

If, on the other hand, it is determined the 
diabetes did not pre-exists service, then the 
examiner should comment on the likelihood 
(very likely, as likely as not, or unlikely) 
it instead initially manifested during 
service.


If it is determined the Veteran's diabetes is 
linked to his military service - either 
aggravated by it (if pre-existing) or 
initially manifested during service, then 
have the examiner also provide an opinion as 
to the likelihood (very likely, as likely as 
not, unlikely) of each of the following:

	(a) any diagnosed hypertension, 
peripheral neuropathy, arthritis, or 
bilateral eye disability is proximately due 
to, the result of, or chronically aggravated 
by the Type II Diabetes Mellitus; 
	(b) any diagnosed low back disability is 
proximately due to, the result of, or 
chronically aggravated by the arthritis; and 
	(c) any diagnosed bilateral knee 
disability is proximately due to, the result 
of, or chronically aggravated by to the low 
back disability.

Should the examiner determine the Veteran has 
a bilateral eye disability that is not likely 
proximately due to, the result of, or 
chronically aggravated by the Veteran's Type 
II Diabetes Mellitus, the examiner 
should also provide an opinion as to the 
likelihood (very likely, as likely as not, 
unlikely) any diagnosed eye disability is 
directly related to the Veteran's 
military service - particularly his 
documented in-service incurrence of eye 
symptoms and diagnoses.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

"Clear and unmistakable evidence", in 
comparison, is a more formidable evidentiary 
burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 
254, 258 (1999) (noting that the "clear and 
convincing" burden of proof, while a higher 
standard than a preponderance of the 
evidence, is a lower burden to satisfy than 
that of "clear and unmistakable evidence.").  
It is an "onerous" evidentiary standard, 
requiring that the preexistence of a 
condition and the 
non-aggravation result be "undebatable."  
Cotant v. Principi, 17 Vet. App. 116, 131 
(2003), citing Laposky v. Brown, 4 Vet. App. 
331, 334 (1993).

The examiner(s) should discuss the rationale 
of the opinions, whether favorable or 
unfavorable, if necessary citing to specific 
evidence in the record.

The claims file, including a complete copy of 
this remand, must be made available to the 
examiner(s) for review of the Veteran's 
pertinent medical and other history.

The Veteran is hereby advised that failure to 
report for his scheduled VA examination(s), 
without good cause, may have adverse 
consequences on his pending claims.

2.  Then readjudicate these remaining claims 
for service condition, as well for a TDIU, in 
light of any additional evidence.  If the 
disposition as to any claim remains 
unfavorable, send the Veteran and his 
representative a supplemental statement of 
the case (SSOC) and give them an opportunity 
to respond to it before returning the file to 
the Board for further appellate consideration 
of any remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


